 PATRICK & CO.Patrick & CompanyandDepartmentStore Employ-eesUnion Local 1100, United Food and Com-mercialWorkers,AFL-CIO. Case 20-CA-16978(E)15 November 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND JOHANSENOn 17 June 1983 Administrative Law Judge Rus-sellL. Stevens issued the attached supplemental de-cisionunder the Equal Access to Justice Act(EAJA).' The Applicant filed exceptions and asupporting brief and the General Counsel filed ananswering brief.On 8 December 1983 the Board remanded thisproceeding to the judge for the purpose of con-ducting a hearing to resolve issues raised by theApplicant. The judge thereafter issued the attachedsecond supplemental decision on 23 July 1985. TheApplicant filed exceptions and a supporting briefand the General Counsel filed cross-exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion, the second supplemental decision, and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.iOn 24 March 1983 the judge issued his decision in this proceeding inwhich he recommendeddismissalof the complaint in its entirety. Thecomplaint alleged that the Respondent violated Sec. 8(a)(3) and (1) of theAct by discharging John Pesch The judge found that Pesch was a super-visor under Sec. 2(11) and therefore excluded from the coverage of theAct. No exceptions were filed to the judge's decision and by order of 28April 1983 the Board adoptedthe judge'sfindingsand recommendationsand dismissed the complaint in its entirety.:aWe believe that Congress,in revisingthe Equal Access to JusticeAct, 5 U.S.C. § 504 (1982), as amended by Pub. L. 99-80, 99 Stat 183(Aug. 5, 1985), did not alter, but merely clarified, the definition of "sub-stantially justified." "Substantially justified"means morethan "mere rea-sonableness."H R Rep. 99-120, p. 9.We agree with the judge that the General Counsel was substantiallyjustifiedin issuingthe complaint and thereby placing the sole issue of al-leged discrimmatee Pesch's employee status before him However we dis-avow the judge's implication that determinative weight should be placedon the fact that the Applicantsrefused tosubmit its responses to theCharging Party's sworn affidavit in like format In the instant case wenote that even if the Applicant'switnessesJim Patrick and Harry Chanhad sworn, to their versions of Pesch's status, theissue as towhetherPesch possessed any Sec. 2(11) indicia would still have been in doubt.The General Counsel wasthus substantiallyjustifiedin issuing a com-plaint and proceedingto a hearingin order to resolve the credibilityissuescentral to Pesch's employmentstatus.Because weagree with the judge's findingson substantialjustification,we find it unnecessary to address his findings on the Applicant's eligibil-ity under theEqualAccess to Justice Act. SeeStonehouse Coal Co,276NLRB 1258 (1985)477ORDERIT IS HEREBY ORDERED that theapplication ofthe Applicant, Patrick & Company, San Francisco,California, for an award under the Equal Access toJustice Act is denied.SECOND SUPPLEMENTAL DECISIONEqual Access to Justice ActSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thecomplaint in Case 20-CA-16978, issued May 24, 1982, al-leged that Patrick & Company (Applicant) had violatedSection 8(a)(1) and (3) of the National Labor RelationsAct (the Act). The case was tried in San Francisco, Cali-fornia, on January 18-21, 1983, and a decision was issuedby me on March 24, 1983. The principal issue was thealleged supervisory status of employee John Pesch. Thedecision included a recommendation that the complaintbe dismissed in its entirety, based on a finding that Peschwas a supervisor at the time he was discharged by Pat-rick, and was not covered by the Act. No exception tothe decision was filed by the General Counsel or theCharging Party (Department Store Employees UnionLocal 1100, United Food and Commercial Workers,AFL-CIO), and by Order dated April 28, 1983, the Na-tionalLabor Relations Board adopted my findings andconclusions and dismissed the complaint in its entirety.By document dated May 18, 1983, Patrick's attorney ap-plied to the Board for award of attorney fees and otherexpenses pursuant to the Equal Access to Justice Act(EAJA)' and the Board's Rules and Regulations applica-ble.2 By Order dated May 25, 1983, the Board referredthe application of Patrick's attorney to me for disposi-tion.By undated document filed with me on June 17,1983, the General Counsel moved to dismiss the applica-tion of Patrick's counsel. On June 17, 1983, I issued mydecision, recommending that the EAJA application bedenied on the basis that the General Counsel's actions inthematter substantially had been justified.Applicantfiled exceptions to that decision, and the General Coun-sel replied. On December 8, 1983, the Board remandedthe matter to me for a hearing. On January 23, 1984, theGeneral Counsel filed an answer to the EAJA applica-tion, and on February 7, 1984, Applicant filed a reply tothe answer. A remand hearing was held on November 15and 16, 1984.BackgroundMuch of the General Counsel's argument is addressedto the unfair labor practice trial, and counsel concludes"indeed, it is submitted that if all the General Counsel'switnesses at trial had been fully credited,a prima faciecase would have been established that Pesch was at mosta leadman and not a supervisor."iPub L 96-481, 94 Stat 23252 Sec 102 143 et seq.277 NLRB No. 51 478DECISIONSOF NATIONAL LABOR RELATIONS BOARDApplicant's argument primarily is confined to pretrialmatters, it being contended that "the General Counseldid not establish that it had a reasonable basis in fact forissuing complaint."So far as I am concerned,extensive argument abouttrial events is unnecessary.In the supplemental decisionissued June 27, 1983, it was stated, "In this case, trial wasthe key in determining whether or not counsel for Gen-eralCounsel acted reasonably, and it is found that hedid." That supplemental decision was limited mostly, butnot entirely, to facts disclosed during trial of the issues ofthe unfair labor practice case.In the Board's remand of December 8, 1983, I was in-structed to conduct a hearing "on the issues raised by theapplication of Patrick and Company." Since the supple-mental decisionaddressed only the matter of "substantialjustification," it having been considered unnecessary toreach procedural arguments of the General Counsel'smotion to dismiss,itbecame necessary under the remandto hear presentations of counsel for both sides, relatingto pretrial conduct of the General Counsel in the unfairlabor practicecase.As a result of an informal conferenceheld on July 12, 1984, by me with counsel for the Gener-alCounsel and counselfor Applicant, the General Coun-selobtained release of some, but not all, of the docu-ments relating to pretrial investigation of the unfair laborpractice charge and issuance of the complaint. Counsellater stipulated to the introduction into evidence of docu-ments for use in the remand hearing.Although some procedural matters were subjected totrial inquiry, as more fully discussed infra, the principalsubject of the remand hearing was the substantial justifi-cation argument applied to events prior to trial of theunfair labor practice complaint. As noted, I already hadconcluded in the supplemental decision that the GeneralCounsel substantially was justified in pursuing the com-plaint,based on what developed at trial of the unfairlabor practiceissues.That conclusion carefully has beenreviewedand isreaffirmed. The remand hearing had thebenefit of information not disclosed as of the date thesupplemental decision was issued. This supplemental de-cision, therefore, principally is addressed to matters thatwere not in evidence prior to the remand hearing.Events Prior to Issuance of ComplaintPriorto issuanceof the unfair labor practice com-plaint, counsel for General Counsel had before him:(a)A letter dated March 23, 1982, from the Union's at-torney wherein,inter alia,Dick Williams(a union repre-sentative),Betsey Blum (another union representative),and an unnamed employee who replaced Pesch weresuggested as possible sources of information because oftheirknowledge of the circumstances surroundingPesch's work for and departure from Respondent's em-ployment.(b)Pesch's affidavit dated April 20, 1982, taken byNLRB Agent Robert Buffin. The affidavit was inconclu-sive in that it set forth facts that could be construed asindicative of either supervisory or leadman status.3(c) The affidavit of Williams, dated April 20, 1982, dis-cussed,inter alia, Pesch's role in contract negotiationsbetweeen Respondent and the Union.(d) Buffin's undated "memo to file," summarizing histelephone conversation with Jim Patrick. The conversa-tionwas inconclusive and general in nature. The memostated, among other things, "Patrick says he will not givean aff . . . that he will tell his side of the story at thehearing."This refusal by Patrick to give an affidavit,which he acknowledges, is discussed infra.(e)Buffin's "memo to file" dated May 11, 1982, sum-marizinghis conversation of that date with Pesch. Ap-parently the conversation was a brief one and, again, itwas inconclusive so far as determining what Pesch'sstatus was.(f)Buffin's "memo to file" dated May 11, 1982, sum-marizing his conversation with Patrick on that date.During that conversation Patrick amplified some of hisearlier statements concerning Pesch's authority but, aswas the case earlier, Patrick's statements did not put thematter to rest. Those statements could have applied to aleadman, as well as to a supervisor. Much more was re-quired in order to resolve the controversy since, as notedin the supplemental decision of June 27, 1983, eventhough Pesch called himself a supervisor ". . . being asupervisor is not necessarily being a supervisor withinthe meaning of the Act . . . cases relating to supervisorystatus attest the detailed examination necessary to deter-mine that status."(g) Patrick's letter datedMay 13, 1982, addressed toMark Berman, a Board supervisory attorney. That letter,written pursuant to Patrick's telephone conversation ofMay 11, 1982, withBerman setforth several (alleged)"specific facts" concerning Pesch's supervisory author-ity.The letter may have been persuasive, provided the"specific facts"were known to be true. However, be-cause those "specific facts" apparently negated much ofPesch's affidavit given under oath in affidavit form, andwere not, themselves, given under oath, the GeneralCounsel was placed in a rather difficult position.BecausePatrick had refused to present his side of the issue underoath in affidavit form as Pesch had done, it would havebeen unfair and unwise for the General Counsel to havecredited Patrick over Pesch and closed the case. Patrickpreferred to present his case at trial, and the GeneralCounsel was justified in accepting that challenge, be-cause the issue clearly was drawn as of that moment.The General Counsel did not, however, conclude that atrialwas inevitable. The matter was pursued further.(h) Buffin's "memo to file" dated May 17, 1982, sum-marizing his conversation that day with Pesch. Accord-ing to Buffin'smemo,Pesch denied most of the conten-tionsmade in Patrick's letter of May 13, 1982, and setforth in some detail Pesch's version of events, whichtended to show leadman, rather than statutory superviso-ry status. The General Counsel then was in an evenmore doubtful situation, since the conflicting positionsvast majority of indicia of supervisory status delineated in Section 2(11)of the Act " That argument, of course, is irrelevant. The Act clearly pro-3 In the General Counsel's brief, it was stated, "The affidavit of Peschvides, as the Board and courts consistently have stated, that supervisoryrevealed that, with respect to his status, Pesch clearly did not possess theindicia are disjunctive in nature, not conjunctive. PATRICK & CO.were sharp and clear, Respondent has shown no reasona-ble basis on which to conclude that the General Counselshould have disregarded Pesch's earlier sworn statementand adopted Patrick's unworn version of events.4(i)Buffin's "memo to file" dated May 18, 1982, sum-marizinghis telephone conversation that day with HarryChan,managerof Respondent's Market Street store. Ac-cording to the memo, Chan corroborated much of whatPatrick had said concerning Pesch's authority, and Chanrefused to give Buffin a sworn statement, saying "he didnot believe [sic] an affidavit was necessary."(j)Buffin's "memo to file" dated May 19, 1982, sum-marizinghis telephone conversation that day with Pesch.According to thememo,Buffin and Pesch discussed Buf-fin's conversation with Chan on the preceding day, andPesch refuted much of what Chan had said.The complaint was issued May 24, 1982.Issuanceof the ComplaintApplicant's principal argument is that the GeneralCounsel, in filling the complaint, "relied on the single af-fidavit of alleged discriminatee John Pesch as its solebasis for issuance of complaint," and that, in so doing,theGeneral Counsel failed to follow its own casehan-dling,procedures.It isnoted, first, as outlined above, that the GeneralCounsel relied on considerably more than Pesch's affida-vit.It is noted, second, that NLRB Casehandling Manualis "designed only to provide procedural and operationalguidance for the agency's staff," and that "the guides arenot General Counsel or Board rulings or directives andare not a form of authority binding upon the GeneralCounsel or the Board."5In EAJA cases, the test for substantial justification isnot whether an agency strictly adhered to its casehan-dling,manual, but rather whether or not its position sub-stantiallywas justified.6Whether or not the General Counsel took affidavitsfrom persons other than Pesch prior to issuance of thecomplaint is immaterial. The parties were at issue on thecontentions with Pesch on the one hand, and Patrick andChan on the other. As it developed at trial, Patrick andChan prevailed, but that, too, is immaterial for purposesof this discussion. No one knew in advance of trial howthe dispute would be resolved. Prior to issuance of thecomplaint, Patrick and Chan withheld from the GeneralCounsel the principal tool he needed to resolve conflict-ing statements, i.e., sworn affidavits. Pesch stepped for-ward and swore to his version of the controversy. Pat-rick and Chan did not-they took a chance that the Gen-eralCounsel would rely on their unsworn statements4 The General Counsel asked for a finding that Respondent's refusal togive or permit sworn affidavits warrants denial of an award due to "spe-cial circumstances."That request is denied.There is no legal or moralrequirement that affidavits be given in advance of trial.However, consid-erations of "substantialjustification"must include all facts, and it is clearthat the General Counsel's accordance of weight to sworn statements inthe face of contradictory unsworn statements is proper procedure.6NLRB Casehandlmg Manual (Part One) Unfair Labor Practice, In-troduction and Purpose6 Iowa Parcel Service,266 NLRB 392 (1983), enfd sub nomIowa Ex-press Distribution v.NLRB,739 F 2d 1305 (8th Cir. 1984)479rather than on Pesch's affidavit, and they lost. Other wit-nesseswere called at trial, but they were on the periph-ery of the dispute, not at its core. The General Counseltook the chance that those other witnesses would bolsterPesch at trial, but they did not, and the General Counsellost.Again, that factis immaterial.What is material isthe fact that the General Counsel's evidence principallyconsisted of unsworn statements refuting sworn state-ments. Credibility issues thus raised in the unfair laborpractice case properly rested with the administrative lawjudge at trial, where witnesses all would be heard underoath, subject to examination and cross-examination.7 TheGeneral Counsel substantially was justifiedin issuing acomplaint designed to obtain resolution of those credibil-ity issues.Events Following Issuance of ComplaintBy letter dated November 1, 1982, to NLRB, Patrickrequested a "pretrial settlement conference," at which hehoped "to win a dismissal of the subject complaint."By letter dated November 12, 1982, the Board notifiedPatrick that a "Settlement Conference" would be heldon November 23, 1982.The conference was held as scheduled, attended byseveral representatives of NLRB and Patrick & Compa-nyAfter preliminary opening remarks by the regionalattorney of the Board's Regional Office, Patrick made aformal presentation of his argument that Pesch was astatutory supervisor. The presentation closely paralleledthe contentions of Patrick and Chan made to the NLRBprior to issuance of the complaint, and those made attrial.Not much was presented that the General Counseldid not alredy know, so far as the contentions of Patrickand Chan were concerned. However, Patrick's presenta-tion almost entirely was conclusory. He gave the namesof potential witnesses for his argument that Pesch hadauthority to hire, fire, discipline, transfer, and promoteemployees, but none of those witnesses were present atthe conference. He gave the names of others who, hesaid,could verify other arguments he presented.8 Hesaid he had proof of Pesch's authority to pledge thecredit of Patrick & Company, but that proof was not of-fered. In short, Patrick did little more than make a state-ment that resembled an opening trial statement, or per-haps an outline of proposed proof made during a judicialpretrial conference.The General Counsel did not re-spond by presenting a summary of its case, nor was thereany requirement that he do so. The General Counsel stillwas left with Patrick's unsworn contentions and couldsmoke out the facts only through trial.Counsel for Applicant argues that the General Counselshould have dug deeper, and should have interviewedwitnesses named by Patrick. Possibly the General Coun-sel could have done more than was done, but degree, notprinciple,would have been involved. It was Patrick andChan who supervised Pesch, and it was they who gavePeschwhatever authority Pesch held. Regardless of7Charles H.McCauley,269 NLRB 791, 793 fn 11 (1984),InternationalMaintenanceSystems,267 NLRB 1136, 1136-1139 (1983).s It is notedthat Patrick & Company did not call any witnessesat trial,other than Patrick and Chan 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat other witnesses may have said, the issue created bythe differences between the contentions of Patrick andChan and Pesch still would have to be resolved. Noagreement was reached at the settlement conference, andthe General Counsel referred the matter for trial. In that,the General Counsel substantially was justified. Prior totrial, counsel for the General Counsel interviewed poten-tialwitnesses, and took the sworn affidavit of RobertGrimes, a sales clerk who had worked for Patrick &Company approximately 30 years. Grimes substantiallysupported Pesch's version of the latter's limited, leadmantype of authority. It is apparent that trial preparation bycounsel for the General Counsel did not convince himthat he was embarked upon a hopeless quest.The TrialAs noted above, thissupplemental decision mostly islimited to pretrial matters because those were the mattersprincipally addressed during the remand hearing and inarguments of Patrick&Company's counsel.At trial,the Respondent'smotion to dismiss after theclose of the General Counsel's presentation of his case inchief was denied. Assessmentof credibilityof witnesseswas of considerable import.Counsel forPatrick & Com-pany acknowledged at the time that the issue was adoubtful one.Nothing was disclosed during the remand hearing thatdictates a different conclusion,so far as the trial is con-cerned.For reasons stated in the supplemental decisionof June 27, 1983, theGeneral Counsel substantially wasjustified,on the basis of the record existing at that time,in his trial decisions and conduct.Eligibility for an EAJA AwardDuring the remand proceeding, the General Counselsought by subpoena a vast amount of detailed accountinginformation concerning the years 1981, 1982, and 1983for Patrick & Company, Patrick, personally, and sevensubsidiarybusinesses.Includedwere all ownershiprecords, balance sheets, account ledgers, state and Feder-al income tax returns, canceled checks, investment andasset records, bank accounts, accounting and auditingrecords, tax audits and assessments, all offers to buy andsellPatrick& Company or any affiliates thereof, allrecords relating to business relationships, and many othermatters.The subpoenas were quashed by me as being burden-some and oppressive. They amounted to a fishing expedi-tion.Had the subpoenaed material been produced, itcould have entailed much time, effort, transportation dif-ficulty, and space on the part of the persons and compa-nies involved. Further, their use at trial would haveopened up a subsidiary subject of considerable complex-ity,difficulty, and length, all without knowing in ad-vance what it was, if anything, that may be relevant. Inall probability, a full-blown accounting trial would havebeen ensued. The only question would have been wheth-er or not the EAJA applicant had a net worth of notmore than $5 million and an employee complement of nomore than 500 persons, and the General Counsel showedno substantial reason to doubt the figure on the applica-tion.The Board's rules provide, in applicable part:9(b) The application shall include a statement thatthe applicant's net worth does not exceed . . . $5million . . . . 10(f)Each applicant . . . must provide with its ap-plication a detailed exhibit showing the net worthof the applicant and any affiliates (as defined in sec.102.143(g))when the adversary adjudicative pro-ceeding was initiated. The exhibit may be in anyform convenient to the applicant that provides fulldisclosure. . . . The administrative law judge mayrequire an applicant to file such additional informa-tion as may be required to determine its eligibilityfor an award.Applications must besigned astrue, under oath or penal-ty of perjury, by an authorized person.The application of Patrick & Company on its face ap-pears to be in proper order. Required exhibits were at-tached to the application. Patrick credibly testified at theremand hearingthat the exhibits were financial recordskeptand maintainedby Patrick & Company accountantspursuant to regular company practice and in accordancewith standard and proper accounting methods and proce-dures;ll that the exhibits had not been altered in anymanner for purposes of the application; and that thesameinformation as that attached to the application wasused in preparing all state andFederal tax returns.12The General Counsel argues that the exhibits do notinclude one piece of property; that accumulated depre-ciation erroneously was included; that Patrick personallyowned a one-third interest in NTG Associates which, inturn, ownsnondisclosedproperty leased to Patrick &Company affiliates; that the application includes a dispar-ity in assessedtax evaluations;and that there were cer-tainminoraccounting discrepancies that would changethe exhibits, including figuresrelatingto depreciation re-serve, reserve for bad debts, inventories, and good will.Finally, theGeneral Counsel challenged inclusion forfees of amounts claimed for time spent by Patrick andfour of theapplicant'semployees, in work related to theapplication. 13e Board's Rules and Regulations,Sec. 102 147to The fact that the applicant does not have more than 500 employeesis not in seriousdispute.11 Patrick & Company employs a CPA for all tax work. Internal auditsare performed by in-house accountants.12 Several references were made during theremandhearing to "Pat-rickConsolidated " Counsel for the General Counsel often referred to"Patrick Consolidated" as though Patrick & Company treated itas a sep-arate legal entity. Itis clear, asexplained by Patrick, that "Patrick Con-solidated"isnothing more thanan accountinglabel, used asan umbrellafor accounting convenience to denote the financial status of Patrick &Company together with all its subsidiaries and affiliates.13 Some claimeditems were reduced oreliminatedat the remand hear-ing.Counsel for both the General Counsel and Patrick & Company weregiven leave to submitsome postremandhearing material to me That ma-terial has been carefully reviewed, and it is included in the record. PATRICK & CO.Other than the matter of fees for employees,includingPatrick,the arguments of the General Counsel'are notpursuasive.Patrick credibly testified that the greatest networth ever owned by the components of Patrick Con-solidated,including the present time, was approximately$3.13million,and that figure encompasses all accounts de-clared on tax returns, as reflected in regularly preparedaccounting statements,financial reports, and audits forPatrick & Company and all its subsidiaries and affiliates.That testimony is deemed by me to be adequate for thepurpose of these proceedings,because there is no reason-able basis for considering the testimony to be wrong.The General Counsel contends that the testimony iswrong,and that the applicant's eligibility for an award isin doubt. There is no reasonable basis for concluding thatPatrick altered or concealed any figure or figures inorder to filean EAJAclaim.Hence, proof of errorwould require an exhaustive audit of all accounts for sev-eral years,maintained by Patrick&Company, seven ofitsaffiliates,and possibly Patrick himself.Such an auditwould cost far more than the award that is sought, and isnot deemed necessary or desirable.So far as fees claimed for Patrick,Chan, Thelma Mon-taya, Joann Groaver,and Shirley Edelson are concerned,allof them are employees of Patrick&Company, andnone of them is an attorney, agent, or expert witness481within the meaning of the statute and rules,14 so far asthis record shows. None is entitled to fees under EAJA.All other claimed fees and expenses15 are proper forinclusionwithin theapplication.Findings relative to eligibility of Patrick & Companydiscussed above are advisory only because they are notnecessary to the decision recommended. As found above,the General Counsel substantially was justified in his ac-tions at all times during the investigative and litigationphases of these proceedings.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed16ORDERThe application of Patrick & Company for attorneyfees and expenses under the Equal Access to Justice Actis denied.14 5 U.S C. § 504(a)(2); Board Rules and Regulations, Sec. 102.145(a)15As modifiedduring trialis If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.